PER CURIAM.
This matter is before the Court upon the petition of Charles Salem for leave to resign permanently from membership in The Florida Bar.
The petition for leave to resign contains a statement of the information required by rule 3-7.11(a) of the Rules Regulating The Florida Bar. The Florida Bar requests that the Court grant the petition. We find that the criteria set forth in rule 3-7.11(b) are met and therefore grant attorney Charles Salem leave to resign permanently from The Florida Bar. The resignation shall take effect upon the filing of this order.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.